— Appeal from an order and judgment of the Supreme Court at Special Term (Shea, J.), entered January 21, 1982 in St. Lawrence County, which, inter alia, authorized the St. Lawrence Psychiatric Center to *1142arrange for and carry out the treatment of respondent for tuberculosis without her consent. Respondent does not quarrel with the established law that a court may exercise its powers, as parens patriae, to authorize medical treatment on behalf of an individual where the interests of the individual so warrant and there is clear and convincing proof that the individual is not competent to make a rational decision (see Matter of Storar, 52 NY2d 363). Rather, she contends that the court’s decision was not supported by clear and convincing evidence. A review of the record, however, reveals that Special Term’s decision was adequately supported. Respondent, 74 years of age, is suffering from active and contagious tuberculosis. It is undisputed, however, that respondent does not believe this diagnosis. Further, the record contains the opinion of a qualified psychiatrist that respondent suffers from severe anxiety concerning medical matters, is irrational in this area and, in fact, suffers from a “mental illness within the definition of the Mental Hygiene Law in this area”. There is no evidence in the record to contradict the above opinion, and after reviewing the record, we are unable to find any error in Special Term’s conclusion. We would finally note that by correspondence submitted to this court prior to argument it appears respondent has received treatment for a period of time with no ill effects, her tuberculosis is no longer contagious, and she has returned to the community. Order and judgment affirmed, without costs. Mahoney, P. J., Sweeney, Kane, Casey and Levine, JJ., concur.